DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Applicant's Amendment and Remarks filed on 1/12/2022. This Action is made FINAL.
Claims 1-20 are pending for examination.

Response to Arguments
Applicant’s arguments, see pages 9-12, filed “McGill fails to disclose "at least a portion of the sensor data comprises attribute information that was passively advertised in a machine-detectable form by an agent within the real-world environment"”, with respect to the rejection(s) of claim(s) 1, 10, and 19 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lee (US20210273714A1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4-6, 8, 10, 13-17, 19-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over McGill (US20190205675A1) in view of  Lee (US20210273714A1).

In regards to claim 1, McGill teaches a computer-implemented method carried out by a vehicle, the method comprising: 
	capturing sensor data that is representative of a real-world environment in which the vehicle is operating (McGill: Abstract “A system for method for future forecasting using action priors that include receiving image data associated with a surrounding environment of an ego vehicle and dynamic data associated with dynamic operation of the ego vehicle. The system and method also include analyzing the image data and detecting actions associated with agents located within the surrounding environment of the ego vehicle and analyzing the dynamic data and processing an ego motion history of the ego vehicle”)…
	identifying, within the sensor data, the attribute information that was passively advertised by the agent (McGill: Para 5 “The data set indicates the reaction of at least one vehicle located in the environment surrounding the vehicle. The processors are also caused to build a specific vehicle profile based on one or more attributes of the specific vehicle, where the one or more attributes are based on the object signal generated by the object detection system”; Para 20 “the object detection system 130 is configured to detect one or more vehicles located within an environment surrounding the ego vehicle 100. The electronic control unit 102 may further execute object recognition logic to detect vehicles in the surrounding environment and determine various characteristics of the surrounding vehicles such as, but not limited to, body style, manufacturer, generation, visual appearance (e.g., color, the amount of dirt on the exterior surface, and the like), driving patterns based on time of day, specific geographical location, manufacturer and model, driver demographics, and the like”;  Para 23 “The single vehicle may be identified by characteristics such as, but not limited to, irregularities on the exterior of the vehicle, specific objects mounted to the vehicle such as a bicycle rack, or a license plate number); 
	after identifying the attribute information, extracting the attribute information that was identified within the sensor data (McGill: Para 5 “The data set indicates the reaction of at least one vehicle located in the environment surrounding the vehicle. The processors are also caused to build a specific vehicle profile based on one or more attributes of the specific vehicle, where the one or more attributes are based on the object signal generated by the object detection system”; Para 23 “The single vehicle may be identified by characteristics such as, but not limited to, irregularities on the exterior of the vehicle, specific objects mounted to the vehicle such as a bicycle rack, or a license plate number”; Para 51 “The electronic control unit 102 may then identify a vehicle profile that corresponds to the specific vehicle located in the environment surrounding the ego vehicle 100 based on at least the visual attributes of the specific vehicle. For example, the electronic control unit 102 may determine a red Supra is in the surrounding area of the ego vehicle 100. Accordingly, the electronic control unit 102 would access the unique vehicle profile 400 shown in FIG. 4. However, it is to be appreciated that driving characteristics of the ego vehicle 100 may also be used to identify a corresponding vehicle profile”); and 
encoding the attribute information into a representation of the agent (McGill: Para 5 “The data set indicates the reaction of at least one vehicle located in the environment surrounding the vehicle. The processors are also caused to build a specific vehicle profile based on one or more attributes of the specific vehicle, where the one or more attributes are based on the object signal generated by the object detection system”; Para 15 “The reaction created by one or more vehicles located in the surrounding environment is monitored by one or more sensors of the ego vehicle, and is used to build one or more vehicle profiles. More specifically, the vehicle profiles include data related to the behavior of a specific class or type of vehicles. The vehicle profile may represent numerous vehicles that share one or more common attributes (e.g., all family sedans, or all sports cars)”; Para 21 “The vehicle profiles may represent a group of vehicles having one or more attributes in common with one another. The attributes may include the same characteristics determined by the object recognition logic mentioned above (body style, manufacturer, generation, visual appearance, driving patterns based on time of day, specific geographical location, manufacturer and model, driver demographics, and the like). As the ego vehicle 100 operates and encounters various vehicles in the surrounding environment, more data is collected. Accordingly, more vehicle profiles may be built and existing vehicle profiles may become narrower in scope as new information is added”; Para 51 “The electronic control unit 102 may then identify a vehicle profile that corresponds to the specific vehicle located in the environment surrounding the ego vehicle 100 based on at least the visual attributes of the specific vehicle. For example, the electronic control unit 102 may determine a red Supra is in the surrounding area of the ego vehicle 100. Accordingly, the electronic control unit 102 would access the unique vehicle profile 400 shown in FIG. 4. However, it is to be appreciated that driving characteristics of the ego vehicle 100 may also be used to identify a corresponding vehicle profile”).
Yet McGil do not teach capturing sensor data … including at least a machine code displayed on an agent that provides for identifying attribute information about the agent.
However, in the same field of endeavor, Lee teaches capturing sensor data … including at least a machine code displayed on an agent that provides for identifying attribute information about the agent (Lee: Para 336 “the autonomous vehicle may identify the specific target vehicle using a number plate of the target vehicle or QR code information related to the .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the method of McGil with the feature of capturing sensor data … including at least a machine code displayed on an agent that provides for identifying attribute information about the agent disclosed by Lee. One would be motivated to do so for the benefit of “transmit and receive data for control of the autonomous vehicle, in which the memory is configured to store instructions that allow the processor to initiate a communication connection with a target vehicle, take a target image including the target vehicle.” (Lee: Para 17). 

	In regards to claim 4, the combination of McGil and Lee teaches the computer-implemented method of claim 1, and McGil further teaches based, at least in part on the attribute information, predicting a future trajectory of the agent (McGill: Para 5 “the processors are caused to predict future behavior of the specific vehicle in the environment surrounding the vehicle based on the on one or more attributes of the specific vehicle profile, where the specific vehicle profile corresponds to the specific vehicle”; Para 6 “The processors are also caused to predict a future behavior of the specific vehicle operating in the environment surrounding the vehicle based on the unique vehicle profile”); and
	based, at least in part on the representation of the agent and the future trajectory of the agent, deriving a behavior plan for the vehicle(McGill: Para 6 “The processors are further caused to determine one or more preventative maneuvers based on the future behavior of the .

	In regards to claim 5, the combination of McGil and Lee teaches the computer-implemented method of claim 1, and McGil further teaches before extracting the attribute information that was passively advertised by the agent, predicting an initial future trajectory of the agent based on available information about the agent (McGill: Para 5 “The processor are further caused to instruct the one or more of the vehicle systems to perform one or more driving maneuvers in order to interact with and create a reaction by the one or more vehicles operating in the environment surrounding the vehicle. The processors are also instructed to collect a data set by the object detection system. The data set indicates the reaction of at least one vehicle located in the environment surrounding the vehicle. The processors are also caused to build a specific vehicle profile based on one or more attributes of the specific vehicle, where the one or more attributes are based on the object signal generated by the object detection system”; i.e. the reaction of at least one vehicle located in the environment surrounding the vehicle encompasses predicting an initial future trajectory); and 
	after extracting the attribute information that was passively advertised by the agent, predicting a revised future trajectory of the agent based at least in part on the attribute information (McGill: Para 5 “Finally, the processors are caused to predict future behavior of the specific vehicle in the environment surrounding the vehicle based on the on one or more attributes of the specific vehicle profile, where the specific vehicle profile corresponds to the specific vehicle”).

claim 6, the combination of McGil and Lee teaches the computer-implemented method of claim 5, and McGil further teaches before extracting the attribute information that was passively advertised by the agent, deriving an initial behavior plan for the vehicle based at least in part on the initial future trajectory of the agent (McGill: Para 5 “The processors store machine-readable instructions that, when executed, cause the one or more processors to perform at least determining the vehicle is operating in an autonomous driving mode, and in response to determining the vehicle is operating in the autonomous driving mode, determine a presence of the one or more vehicles in the environment surround the vehicle. The processors are further caused to instruct the one or more of the vehicle systems to perform one or more driving maneuvers in order to interact with and create a reaction by the one or more vehicles operating in the environment surrounding the vehicle”) and 
	after extracting the attribute information that was passively advertised by the agent, deriving a revised behavior plan for the vehicle based at least in part on the revised future trajectory of the agent (McGill: Para 6 “The processors are further caused to identify a vehicle profile that corresponds to a specific vehicle operating in the environment surrounding the vehicle based on the at least one visual attribute. The processors are also caused to predict a future behavior of the specific vehicle operating in the environment surrounding the vehicle based on the unique vehicle profile. The processors are further caused to determine one or more preventative maneuvers based on the future behavior of the specific vehicle in the environment surrounding the vehicle”).
	
	In regards to claim 8, the combination of McGil and Lee teaches the computer-implemented method of claim 1, and Lee further teaches the machine code displayed on the agent is formed from an infrared (IR) material that is not perceivable by humans (Lee: Para 336 “the autonomous vehicle may identify the specific target vehicle using a number plate of the target vehicle or QR code information related to the target vehicle. For example, the autonomous vehicle may sense the QR code information of the target vehicle in infrared/visible area. For example, the QR code information of the target vehicle may be attached to the surface of the target vehicle” ).

As per claim 10, it recites a non-transitory computer-readable medium having limitations similar to those of claim 1 and therefore is rejected on the same basis. McGil teaches a non-transitory computer-readable medium comprising program instructions stored thereon that are executable to cause a computing system (McGill: Para 29 “The electronic control unit 102 further includes one or more memory modules 106 communicatively coupled to the one or more processors 105. The one or more memory modules 106 may be configured as volatile and/or nonvolatile memory and, as such, may include random access memory (including SRAM, DRAM, and/or other types of RAM), flash memory, secure digital (SD) memory, registers, compact discs (CD), digital versatile discs (DVD), and/or other types of non-transitory computer-readable mediums. Depending on the particular embodiment, these non-transitory computer-readable mediums may reside within the electronic control unit 102 and/or external to the electronic control unit 102. The one or more memory modules 106 may be configured to store one or more pieces of logic as described in more detail below. The embodiments described herein may utilize a distributed computing arrangement to perform any portion of the logic described herein”) to perform the functions. 


As per claim 13, it recites a non-transitory computer-readable medium having limitations similar to those of claim 4 and therefore is rejected on the same basis. 

As per claim 14, it recites a non-transitory computer-readable medium having limitations similar to those of claim 4 and therefore is rejected on the same basis. 

As per claim 15, it recites a non-transitory computer-readable medium having limitations similar to those of claim 5 and therefore is rejected on the same basis. 

As per claim 16, it recites a non-transitory computer-readable medium having limitations similar to those of claim 6 and therefore is rejected on the same basis. 

As per claim 17, it recites a non-transitory computer-readable medium having limitations similar to those of claim 8 and therefore is rejected on the same basis. 

As per claim 19, it recites a computing system having limitations similar to those of claim 1 and therefore is rejected on the same basis.  McGil teaches at least one processor; a non-transitory computer-readable medium; and program instructions stored on the non-transitory computer-readable medium that are executable by the at least one processor such that the computing system is capable of (McGill: Para 29 “The electronic control unit 102 further includes one or more memory modules 106 communicatively coupled to the one or more processors 105. The one or more memory modules 106 may be configured as volatile and/or The one or more memory modules 106 may be configured to store one or more pieces of logic as described in more detail below. The embodiments described herein may utilize a distributed computing arrangement to perform any portion of the logic described herein”) to perform the functions. 

As per claim 20, it recites a computing system having limitations similar to those of claim 4 and therefore is rejected on the same basis.  

Claim 2-3, 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over McGill (US20190205675A1) in view of Lee (US20210273714A1) and Du Toit (US20200216064A1).

	In regards to claim 2, the combination of McGill and Lee teaches the computer-implemented method of claim 1, 
	Yet the combination of McGill and Lee do not teach based on the sensor data, deriving additional attribute information for the agent; and 
	encoding the additional attribute information into the representation of the agent
However, in the same field of endeavor, Du Toit teaches based on the sensor data, deriving additional attribute information for the agent (Du Toit: Para 126 “For example, the influence a determination of the state of the target vehicle, when compared to the other factors, on predicting whether or not a target object 1320 is likely to be stationary (or to continue moving) for a certain time period. For instance, in an embodiment, the computer processors 1328 learn, through one or more machine learning techniques discussed previously, that a target vehicle's engine being turned off is more indicative that the target vehicle will remain stationary for a certain period of time than the object being in a parking lane, and the computer processors 1328 assign weights to each attribute accordingly (e.g., higher weight values for the fact that the target vehicle's engine is not running). In an embodiment, the weights are used to produce a prediction value (e.g., prediction score) associated with the likelihood that a target object 1320 will remain stationary and/or in motion. In an embodiment, the manner in which the computer processors 1328 assign the weights are continuously updated based on, for instance, feedback information”; Para 129 “if the received sensor information indicates that a target vehicle is moving forward and its engine is running, the computer processors 1328 determine that the target vehicle will remain in motion for at least 30 additional seconds, and based on that determination, the computer processors 1328 classify the target vehicle as active. If the received sensor information indicates that a target vehicle is stationary with its engine not running, and that there are no passengers in the target vehicle, the computer processors 1328 determine that the target car will remain stationary for at least 30 additional seconds, and based on this determination, can classify the target vehicle as inactive”); and 
	encoding the derived additional attribute information into the representation of the agent (Du Toit: Para 126 “For example, the computer processors 1328 are configured to use a Bayesian model machine learning processor that assigns weights to certain features detected by a camera or LiDAR, such as the lane in which a target vehicle is operating, whether or not a target vehicle's doors are open/closed, whether or not a target vehicle's engine is running based on audiovisual cues such as the engine sound, and so forth. The assigned weights can be based on learning which particular factors influence a determination of the state of the target vehicle, when compared to the other factors, on predicting whether or not a target object 1320 is likely to be stationary (or to continue moving) for a certain time period. For instance, in an embodiment, the computer processors 1328 learn, through one or more machine learning techniques discussed previously, that a target vehicle's engine being turned off is more indicative that the target vehicle will remain stationary for a certain period of time than the object being in a parking lane, and the computer processors 1328 assign weights to each attribute accordingly (e.g., higher weight values for the fact that the target vehicle's engine is not running). In an embodiment, the weights are used to produce a prediction value (e.g., prediction score) associated with the likelihood that a target object 1320 will remain stationary and/or in motion. In an embodiment, the manner in which the computer processors 1328 assign the weights are continuously updated based on, for instance, feedback information”; Para 129 “if the received sensor information indicates that a target vehicle is moving forward and its engine is running, the computer processors 1328 determine that the target vehicle will remain in motion for at least 30 additional seconds, and based on that determination, the computer processors 1328 classify the target vehicle as active. If the received the computer processors 1328 determine that the target car will remain stationary for at least 30 additional seconds, and based on this determination, can classify the target vehicle as inactive”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the method of the combination of McGil and Lee with the feature of based on the sensor data, deriving additional attribute information for the agent; and encoding the derived additional attribute information into the representation of the agent disclosed by Du Toit. One would be motivated to do so for the benefit of “determine an activity prediction for the at least one object in accordance with the sensor information, classify the at least one object in accordance with the activity prediction; and cause the controller circuit to operate the control functions of the vehicle at least partially based on the classification of the at least one object.” (Du Toit: Para 4). 

	In regards to claim 3, the combination of McGil, Lee, and Du Toit teaches the computer-implemented method of claim 2, and Du Toit further teaches the attribute information is otherwise unable to be determined from deriving the additional attribute information from the sensor data (Du Toit: Para 129 “if the received sensor information indicates that a target vehicle is moving forward and its engine is running, the computer processors 1328 determine that the target vehicle will remain in motion for at least 30 additional seconds, and based on that determination, the computer processors 1328 classify the target vehicle as active. If the received sensor information indicates that a target vehicle is stationary with its engine not running, and that there are no passengers in the target vehicle, the computer processors 1328 determine that the target car will remain stationary for at least 30 additional seconds, and based on this determination, .

As per claim 11, it recites a non-transitory computer-readable medium having limitations similar to those of claim 2 and therefore is rejected on the same basis. 

As per claim 12, it recites a non-transitory computer-readable medium having limitations similar to those of claim 3 and therefore is rejected on the same basis. 

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over McGill (US20190205675A1) in view of Lee (US20210273714A1) further in view of Stankoulov (US20170148350A1).

In regards to claim 7, the combination of McGill and Lee teaches the computer-implemented method of claim 1, wherein the agent comprises a given vehicle within the real-world environment, and wherein the attribute information that was passively advertised by the given vehicle (McGill: Para 21 “The vehicle profiles may represent a group of vehicles having one or more attributes in common with one another. The attributes may include the same characteristics determined by the object recognition logic mentioned above (body style, manufacturer, generation, visual appearance, driving patterns based on time of day, specific geographical location, manufacturer and model, driver demographics, and the like). As the ego 
Yet the combination of McGill and Lee do not teach the attribute information … comprises at least one of (i) a gross weight of the given vehicle, (ii) wheelbase information for the given vehicle, (iii) a maximum occupancy for the given vehicle, (iv) egress locations for the given vehicle, or (v) a drivetrain of the given vehicle
However, in the same field of endeavor, Stankoulov teaches the attribute information … comprises at least one of (i) a gross weight of the given vehicle (Stankoulov: Para 75 “Each vehicle profile data element 405 may include a vehicle profile ID, vehicle information, vehicle attributes, type-specific attributes, and/or other sub-elements. Vehicle information may include, for instance, a vehicle's make, model, VIN, etc. Vehicle attributes may include, for instance, a vehicle's weight, cross-section, drive train efficiency, etc. Vehicle type-specific attributes may include, for instance, information such as an electric vehicle's maximum battery charge, a gross weight of a vehicle, etc”), [[ (ii) wheelbase information for the given vehicle, (iii) a maximum occupancy for the given vehicle, (iv) egress locations for the given vehicle, or (v) a drivetrain of the given vehicle]].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the computer-implemented method of the combination of McGill and Lee with the feature of the attribute information … comprises a gross weight of the given vehicle disclosed by Stankoulov. One would be motivated to do so for the benefit of “improve performance by reducing and/or eliminating accidents, abuse, operating, maintenance, and/or replacement expenses, and/or other costs associated with operating one or more vehicles” (Stankoulov: Para 2).

Claim 9, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over McGill (US20190205675A1) in view of Lee (US20210273714A1) further in view of Sung (US20140236412A1).

In regards to claim 9, the combination of McGill and Lee teaches The computer-implemented method of claim 1, wherein the sensor data further including passively-advertised attribute information about physical infrastructure of the real-world environment (McGill: Para 88 “The perception module 402 identifies nearby physical objects using one or more sensors 121, e.g., as also shown in FIG. 1. The objects are classified (e.g., grouped into types such as pedestrian, bicycle, automobile, traffic sign, etc.) and a scene description including the classified objects 416 is provided to the planning module 404”; Para 89 “The planning module 404 also receives data representing the AV position 418 from the localization module 408. The localization module 408 determines the AV position by using data from the sensors 121 and data from the database module 410 (e.g., a geographic data) to calculate a position. For example, the localization module 408 uses data from a GNSS (Global Navigation Satellite System) sensor and geographic data to calculate a longitude and latitude of the AV. In an embodiment, data used by the localization module 408 includes high-precision maps of the roadway geometric properties, maps describing road network connectivity properties, maps describing roadway physical properties (such as traffic speed, traffic volume, the number of vehicular and cyclist traffic lanes, lane width, lane traffic directions, or lane marker types and locations, or combinations of them), and maps describing the spatial locations of road features such as crosswalks, traffic signs or other travel signals of various types”)…
attribute information about physical infrastructure of the real-world environment, including one or more of: entry and exit locations from a parking structure, and characteristics of roadway barriers.
However, in the same field of endeavor, Sung teaches …attribute information about physical infrastructure of the real-world environment, including one or more of: entry and exit locations from a parking structure, and characteristics of roadway barriers (Sung: Para 97 “each feature point may be an object, a symbol or a mark that can be identified using a sensor, such as a mark or a number on a pole, a wall, or a road. For example, the feature point may be a pole of a parking lot, a number of a parking lot, a speed bump, an arrow on a road, an exit sign, or the like”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the computer-implemented method of the combination of McGill and Lee with the feature of attribute information about physical infrastructure of the real-world environment, including one or more of: entry and exit locations from a parking structure, and characteristics of roadway barriers disclosed by Sung. One would be motivated to do so for the benefit of “The vehicle may perform unmanned automatic traveling” (Sung: Para 30).

As per claim 18, it recites a non-transitory computer-readable medium having limitations similar to those of claim 9 and therefore is rejected on the same basis. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENYUAN YANG whose telephone number is (571)272-5455. The examiner can normally be reached Monday - Thursday 9:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J. Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/W.Y./Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668